            Case 2:19-cv-02356-TLN-AC Document 11 Filed 12/02/20 Page 1 of 2


 1   David A. Clinton, Esq. (Bar No. 150107)
     DAC@ClintonLaw.com
 2   Lori L. Vieira, Esq. (Bar No. 210623)
     LLV@ClintonLaw.com
 3
     Christian L. Woods, Esq. (Bar No. 314608)
 4   CLW@ClintonLaw.com
     CLINTON & CLINTON
 5   100 Oceangate, 14th Floor
     Long Beach, California 90802
 6   Ph.: (562) 216-5000
     Fax: (562) 216-5001
 7
 8   Attorneys for Defendant, SHARKNINJA OPERATING LLC
 9
10                          UNITED STATES DISTRICT COURT
11
                           EASTERN DISTRICT OF CALIFORNIA
12
13   MAYRA QUINTANILLA,        )                 Case No.: 2:19-cv-02356-TLN-AC
                               )
14
                 Plaintiff,    )                 ORDER ON JOINT
15                             )                 STIPULATION TO FURTHER
16           v.                )                 MODIFY SCHEDULING ORDER
                               )
17   SHARKNINJA OPERATING LLC, )
18                             )
                 Defendants.   )
19
                               )
20                             )
21                             )

22
            Based on the Parties’ Joint Stipulation to Modify the Scheduling Order,
23
24   IT IS HEREBY ORDERED that the deadline for written discovery is extended
     until March 30, 2021.
25
26   IT IS HEREBY ORDERED that the deadline for expert designation is extended
     until April 29, 2021.
27
28   IT IS HEREBY ORDERED that the deadline for supplemental expert list is
     extended until May 31, 2021.
                                                     Order – Case No. 2:19-cv-02356-TLN-
                                                                                     AC
           Case 2:19-cv-02356-TLN-AC Document 11 Filed 12/02/20 Page 2 of 2


 1   IT IS HEREBY ORDERED that the deadline to file dispositive motions is
 2   extended until June 30, 2021.
 3
 4   Dated this 1st day of December, 2020
 5
 6                                                Troy L. Nunley
                                                  United States District Judge
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  Order – Case No. 2:19-cv-02356-TLN-
                                                                                  AC
